Case 1:.'.`16-cv-12383-|T Document 173 Fi|e_d 12/05/18 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SABA HASHEM, individually & as Manager
of D’Angelo & Hashem, LLC,

Plaintiff/Defendant-in-Counterclaim
v.

Stephen D’Angelo, individually and as a
Manager of D’Angelo & Hashem, LLC, and
D’Angelo Law Group; D’Angelo & Hashem,
LLC; and D’Angelo Law Group, LLC,
Defendants/Plaintiffs-in-Counterclairn

No. 1:16-cv-12383-IT

\/\/\/V\/\/VVVV

)

 

Jennifer M. Carrion,
Intervention-Plaintiff,

V.

SABA HASHEM, STEPHEN D’ANGELO,
D’ANGELO & HASHEM, LLC, D’ANGELO
LAW GROUP, LLC,
Intervention-Defendants,
Reach and Apply Defendants

\./\/\/\./\./V\_/\/\/\./

)

INTERVENOR PLAINTIFF’S OPPOSITION TO THE DEFENDANTS’, STEPHEN
D’ANG_ELO & D’ANGELO LAW GROUP, MOTION TO REMAND

Pursuant_ to U.S. Dist. Ct. Rules D. Mass., LR 7.1, the Defendants’ Motion to Remand must
be stricken as moved by the Intervention Plaintiff, Jennifer M. Carrion, in light of the Defendants’-
Stephen D’Angelo & D’Angelo Law Group LLC - failure to confer With counsel in advance, as
required by Local Rule 7 .1 of U.S. Dist. Ct. Rules D. Mass. Intervention Plaintiff respectfully
submits this Opposition to the Defendants’ Motion to Remand in the alternative to her Motion to
Strike.

As Grounds Therefore, lntervention Plaintiff submits that diversity is not destroyed
by the order to{lntervene, dated July 28, 2018, under federal law. See American Fiber &

Finishing, Inc. v. Tyco Healthcare Group, LP, 362 F.3d 136, 141-142 (2004), In re

Olympic Mills Corp., 477 F.3d 1, 11- 12, (2007).

Case 1:16-cv-12383-|T Document 173 Filed 12/05/18 Page 2 of 4

lt is well established that “The domicile of the parties is determined at the time the
action commences, and once jurisdiction is established, it cannot be affected by a subsequent
change of domicile. 8 3:8.Diversitv iurisdiction_Citizenship. 46 Mass. Prac., Federal
Civil Practice § 3:8 citingBank One, Texas. N.A. v. Montle, 964 F.2d 48, 49 (lst Cir. 1992);
Hawes v. Club Ecuestre El Comandante. 598 F.2d 698, 7 01-702 (1st Cir. 1979) (“Domicile at
the time suit is filed is the test and jurisdiction once established is not lost by a subsequent
change in citizenship.”). Valentin v. Hospital Bella Vista, 254 F.3d 358 (lst Cir.2001) (“For
federal jurisdictional purposes, diversity of citizenship must be determined as of the time of
suit.”). Mr. D’Angelo is a resident of Chester NH where he owns his home and even ran for
state house of representatives for Rockingham County. (See Exhibit A) Mr. D’Angelo lost the
election in November 2018. The Court of Appeals for the First Circuit considers the place
Where one is registered to vote to be a “weighty” factor in the jurisdictional equation. I_d

citing. Bank One, Texasl N.A. v. Montle, 964 F.2d 48, 50 glst Cir. 1992). “Where the written

submissions do not,|resolve the issue, an evidentiary hearing may be required.” ld. citing
Padilla-Manggal v. Pavia Hosp., 516 F.3d 29 glst Cir. 2008). Intervention Plaintiff requests
an evidentiary haring if needed.

For diversity jurisdiction to exist, there must be complete diversity among the parties;
in other words, none of the necessary parties on one side of a case may be a resident of the
same state as any party on the other side. Id at Fn. 18. This rule does not apply in instances
of statutory interpleader under 28 U.S.C.A. § 1335 and certain class actions. Id at Fn 19. In
determining whether there is diversity jurisdiction, courts Will consider indispensable parties

not formally named in the action. Id at Fn 21.

Intervention Plaintiff further cites as guidance, In re Olyrnpic Mills Corp., 477

F.3d 1, 11- 12, (2007).

Case 1:16-cv-12383-|T Document 173 Filed 12/05/18 Page 3 of 4

“In similar situations, the Weight of authority holds that claims launched by
necessary but dispensable, nondiverse defendant-intervenors do not defeat the
original jurisdiction (diversity) that obtained at the commencement of the
action.9 See, e.g., Mattel, Inc. v. Bryant, 446 F.3d 1011, 1013 (9th Cir.2006) (per
curiam); Aurora, 442 F.3d at 1025-26; Grimes v. Mazda N. Am. Operations,
355 F';3d 566, 573 (6th Cir.2004); Viacom Int’l, Inc., 212 F.3d at 7 26-28; United
Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 492 (4th Cir.1998); Dev. Fin. Corp.
v. Alp'ha .Hous. & Health Care, Inc., 54 F.3d 156, 160 (3d Cir.1995); see also
Freeport-McMoRan, 498 U.S. at 428, 111 S.Ct. 858 (citing Wichita R.R. &
Light Co. v. Pub. Util. Comm’n ofKan., 260 U.S. 48, 54, 43 S.Ct. 51, 67 L.Ed.
124 (1922) (“Jurisdiction once acquired is not divested by a
subsequent change in the citizenship of the parties. Much less is such
jurisdiction defeated by the intervention, by leave of the court, of a
party whose presence is not essential to a decision of the controversy
between the original parties.”)). The present case offends the
complete-diversity rule even less; in adversary proceeding No. 03-0090
(the case at bar), Coachman and Olympic Mills made no claims against
any party'and no party made any claims against them. (This is not the
case, of `course, in adversary proceeding No. 03-0042, which is not
before us.)l°”

Ms. Carrion is not an indispensable party to this lawsuit. The lawsuit at bar would
continue by diverse citizens if Ms, Carrion had not been allowed to intervene as a Creditor
Execution holde,r.

Secondly, the lntervention PlaintiH’ s claims involve a federal question without
limitation - collection of Jennifer M. Carrion’s civil rights executions. That is another
independent ground justifying federal jurisdiction of this matter to which Ms. Carrion has
right to intervene under a federal law question basis of subject matter jurisdiction

Third, Intervention Plaintiff and Plaintiff has entered into confidential settlement
agreement With Intervention Defendant, Saba Hashem, individually, on November 28, 2018.
This confidential settlement arrangement is finalizing February 1, 2019. Therefore,
lntervention Plaintiffs dismissal against Intervention Defendant Mr. Hashem, individually,
would restore complete diversity, making Defendant’s motion to remand moot. This can be

filed today and entered on February 1. 2019.

Case 1:16-cv-12383-|T Document 173 Filed 12/05/18 Page 4 of 4

This is a mere delay tactic by the Defendants, Who removed this case to federal court
in the first place from state court, Defendants answered the Intervention Plaintiffs
Complaint and make motion to delay reach of a federal preliminary injunction and summary
judgment that must be allowed. Defendants have history of misrepresenting assets in prior
divorce actions see Exhibit B at page 2. This Honorable Court must retain jurisdiction
Intervention Plaintiff submits for more time to search this issue such as a week.

For all these reasons, Defendants motion to remand must be denied.

Respectfully Submitted,
Jennifer M. Carrion,

Intervention-Plaintiff,
By Her Attorney,

/s/ Mernavsa Rivera-Buiosa
Mernaysa Rivera Bujosa, Esq. BBO
#665965

Rivera-Bujosa Law, P.C.

C-2 Shipway Place

Charlestown, MA 02129

P: (617) 398-6728

F: (617) 389-6730

E: mernavsa@riverabuiosalaw.com

CERTIFICATE OF SERVICE

SUFFOLK, ss. December 5, 2018

l hereby certify that a copy of this pleading was today served Via the Court’s CM/ECF
filing system upon all registered users in this case, including counsel for defendants

/s/ Mernaysa Rivera Bujosa,
Mernaysa Rivera-Bujosa, Esq.

Certificate Of Compliance

I, Mernaysa Rivera-Bujosa, Esq., hereby certify that I have complied with the
requirements of Mass. Fed. Dist. Ct. Local Rule 7.1.

/s/ Mernaysa Rivera-Bujosal Esg.
Mernaysa Rivera-Bujosa,

